Citation Nr: 0840446	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-33 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right ankle and heel 
condition.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for a right ankle and heel condition.  The 
veteran disagreed and perfected an appeal.  In January 2008, 
the veteran and his representative presented evidence and 
testimony before a local hearing officer at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


FINDING OF FACT

A preponderance of the evidence supports a conclusion that 
the veteran's right ankle and heel condition is unrelated to 
his active military service.


CONCLUSION OF LAW

Entitlement to service connection for a right ankle and heel 
condition is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that while serving in Vietnam, he 
injured his right ankle when he jumped out of a military 
weapons carrier vehicle.  He contends that his right ankle 
condition has been painful ever since the injury occurred.

The Board will first address preliminary matters and then 
render a decision on the issue on appeal.
Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the veteran with notice in a July 
2006 letter which informed the veteran that the evidence 
needed to show that he had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service.  The notice was provided prior to 
the date of the last adjudication of the veteran's claim.  
Thus, the veteran had a meaningful opportunity to participate 
in the adjudication of his service connection claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

In addition, the letter notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In this case, as noted above, the veteran was informed of 
elements (1) through (3) in the July 2006 letter, and was 
also specifically informed of how VA determined a disability 
rating and an effective date in the July 2006 letter.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records and all pertinent VA medical records.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  

The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that the VA must provide a VA medical examination in 
service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

In this case, VA did not provide the veteran with a medical 
examination.  A review of the record shows that there is no 
evidence of a current disability; no evidence that the 
veteran injured his right ankle during service; no evidence 
or indication, other than the statements of the veteran, that 
the current symptoms are related to his active duty service; 
and there is of record a 1989 VA x-ray report of a normal 
right ankle.  Thus, the record supports VA's decision not to 
provide the veteran a medical examination.

VA has further assisted the veteran throughout the course of 
this appeal by providing him with a statement of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the veteran 
presented testimony at a hearing before a local hearing 
officer at the RO.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulation 

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. See Hickson supra.  The Board will 
address each Hickson element in turn.

With regard to element (1), the only evidence of record of 
any current disability of the right ankle or heel are the 
statements of the veteran.  As indicated, the evidence 
required is "medical evidence of a current disability."  
There is nothing in the record indicating the veteran is 
qualified to render a medical diagnosis of his current right 
ankle condition.  While he is competent to relate his current 
symptoms, his statements describing the pain he feels do not 
rise to a medical diagnosis.  In order to be considered for 
service connection, a claimant must first have a disability.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability. See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 
268 (1997).  See also Sanchez- Benitez v. West, 13 Vet. App. 
282 (1999) [symptoms, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].

Thus, after review of the entire record, the Board finds that 
the claim fails for lack of evidence satisfying Hickson 
element (1).

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the veteran's statements 
have been augmented by the statements of R.C., a man who was 
stationed with the veteran in Vietnam and who stated he 
witnessed the veteran injure his ankle.  However, there is 
dispute in the record whether it was the veteran's right or 
left ankle which was injured.

The veteran has contended that he injured his right ankle 
when he jumped from a truck.  R.C. witnessed the veteran 
injure his ankle and, apparently, went with the veteran to 
the hospital to obtain treatment for the injury.  However, 
R.C. does not remember whether it was the right or left ankle 
which was injured in October 1969.  Contemporary service 
medical records in evidence include an October 16, 1969, 
entry which states that the veteran "jumped off back end of 
truck & twisted L ankle . . . ."  The Board observes that 
the Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Court has 
also held that the Board may consider whether the veteran's 
personal interest may affect the credibility of testimony. 
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).


The veteran has stated that he never injured his left ankle 
and that it has always been his right ankle which suffered 
from the injury.  See hearing transcript at pages 3-4; see 
also the October 2007 VA Form 9.  The veteran contends that 
the medical personnel who recorded the injury as to his left 
ankle simply made a mistake.  The Board finds that the 
probative value of the service medical records is substantial 
and that the evidence of record supports a finding that the 
veteran injured his left ankle, not the right, during 
service.  Thus, element (2) is also not satisfied.

With regard to element (3), it logically follows that there 
can not be medical evidence in the record linking an 
undiagnosed right ankle condition to an undocumented left 
ankle injury.  Moreover, the record includes an August 1989 
VA x-ray of the veteran's right ankle.  The examiner noted 
the x-ray revealed a "normal" right ankle.  Thus, some 20 
years after the veteran was discharged from active duty, 
there was no evidence of a then current disability.  To the 
extent that the veteran contends that his current right ankle 
condition is related to an in-service injury or disease, the 
Board observes that he is not competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

For those reasons, the Board finds that Hickson element (3) 
is also not satisfied, and the claim fails on that basis as 
well.


ORDER

Entitlement to service connection for a right ankle and heel 
condition is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


